

 
 

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS DOCUMENT HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), AND ARE ‘RESTRICTED SECURITIES’ AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE 1933 ACT.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED
TO THE SATISFACTION OF THE COMPANY THROUGH REASONABLE MEANS AS DETERMINED BY THE
COMPANY, INCLUDING AN OPINION OF SELLER’S COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY.
 
ALL AMERICAN PET COMPANY, INC.
 
COMMON STOCK PURCHASE WARRANT
 
THIS COMMON STOCK WARRANT AGREEMENT (the “Agreement”) is made and entered into
as of the 24th day of August 2008 by and between All American Pet Company, Inc.,
a Maryland corporation (the “Company”), and Lisa Bershan (the “Holder”).
 
WITNESSETH:
 
WHEREAS, pursuant to that Employment Agreement dated as of a date even herewith
(the “Agreement”), the Holder has agreed to the terms of the employment by the
Company and the Company has agreed to issue to the Holder, a warrant to purchase
shares of the $0.001 par value common stock of the Company (the “Common Stock”),
said warrant to be for the number of shares, at the price per share and on the
terms set forth in this Agreement; and
 
WHEREAS, the Holder desires to receive a warrant on the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Grant of Warrant.  The Company hereby grants to the Holder the
right and warrant (the “Warrant”) to purchase all or any part of an aggregate of
2,500,000 shares of the authorized and unissued Common Stock of the Company (the
“Warrant Shares”) subject to adjustment as provided in this Agreement, pursuant
to the terms and conditions set forth in this Agreement.
 
2.           Warrant Price.  At any time when shares are to be purchased
pursuant to this Agreement, the exercise price for each Warrant Share shall be
$0.17 (the “Warrant Price”), subject to adjustment as provided in this
Agreement.
 
3.           Exercise Period.  The period for the exercise of the Warrant shall
commence on the date of this agreement and it shall terminate at 5:00 p.m.,
California time on the tenth anniversary of the date of this Agreement, unless
terminated earlier as provided herein.
 



Common Stock Purchase Warrant
Lisa Bershan Employment Warrant Grant
 
 

--------------------------------------------------------------------------------

 

4.           Exercise of Warrant.
 
(a)           The Warrant may be exercised in whole or in part by delivering to
the President of the Company at the address of the Company’s principal office
(i) a Notice and Agreement of Exercise of Warrant, substantially in the form
attached hereto as Exhibit A, specifying the number of Warrant Shares with
respect to which the Warrant is exercised, and (ii) full payment of an amount
equal to the Warrant Price multiplied by the number of Warrant Shares then being
purchased (such aggregate amount of money, the “Purchase Price”).  Payment shall
be made by certified check or cleared funds.  The Warrant may not be exercised
in part unless the purchase price for the Warrant Shares purchased is at least
$10,000 or unless the entire remaining portion of the Warrant is being
exercised.
 
(b)           Promptly upon receipt of the Notice and Agreement of Exercise of
Warrant together with the full payment of the Purchase Price, the Company shall
deliver to the Holder a properly executed certificate or certificates
representing the Warrant Shares being purchased.
 
5.           Withholding Taxes.  The Company may take such steps as it deems
necessary or appropriate for the withholding of any taxes which the Company is
required by any law or regulation or any governmental authority, whether
federal, state or local, domestic or foreign, to withhold in connection with the
Warrant including, but not limited to, the withholding of all or any portion of
any payment owed by the Company to the Holder or the withholding of issuance of
Warrant Shares to be issued upon the exercise of the Warrant.
 
6.           Securities Laws Requirements.  The issuance of the Warrant has not
been registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon an exemption from registration.  In addition, no Warrant Shares
shall be issued unless and until, in the opinion of the Company, there has been
full compliance with, or an exemption from, any applicable registration
requirements of the 1933 Act, any applicable listing requirements of any
securities exchange on which stock of the same class has been listed, and any
other requirements of law or any regulatory bodies having jurisdiction over such
issuance and delivery.  The Holder hereby acknowledges, represents, warrants and
agrees as follows, and, pursuant to the terms of the Notice and Agreement of
Exercise of Warrant (Exhibit A) that shall be delivered to the Company upon each
exercise of the Warrant, the Holder shall acknowledge, represent, warrant and
agree as follows:
 
(a)           Holder is holding the Warrant and the Warrant Shares for
investment purposes only and the Warrant and the Warrant Shares that Holder is
acquiring will be held by Holder without sale, transfer or other disposition for
an indefinite period unless the transfer of those securities is subsequently
registered under the federal securities laws or unless exemptions from
registration are available;
 
(b)           Holder’s overall commitment to investments that are not readily
marketable is not disproportionate to Holder’s net worth, and Holder’s
investment in the Warrant and the Warrant Shares will not cause such overall
commitments to become excessive;
 
(c)           Holder’s financial condition is such that Holder is under no
present or contemplated future need to dispose of any portion of the Warrant or
the Warrant Shares to satisfy any existing or contemplated undertaking, need or
indebtedness;
 

-  -
Common Stock Purchase Warrant
243030.02
 
 

--------------------------------------------------------------------------------

 

(d)           Holder has sufficient knowledge and experience in business and
financial matters to evaluate, and Holder has evaluated, the merits and risks of
an investment in the Warrant and the Warrant Shares;
 
(e)           The address set forth on the signature page to this Agreement is
Holder’s true and correct residence, and Holder has no present intention of
becoming a resident of any other state or jurisdiction;
 
(f)           Holder confirms that all documents, records and books pertaining
to an investment in the Warrant and the Warrant Shares that have been requested
by Holder have been made available or delivered to the Holder.  Holder has had
the opportunity to discuss the acquisition of the Warrant and the Warrant Shares
with the Company.  Holder also confirms that it has obtained or been given
access to all information concerning the Company that Holder has requested;
 
(g)           Holder has had the opportunity to ask questions of, and receive
the answers from, the officers and directors of the Company concerning the terms
of Holder’s investment in the Warrant and the Warrant Shares and to receive
additional information necessary to verify the accuracy of the information
delivered to Holder, to the extent that the Company possesses such information
or can acquire it without unreasonable effort or expense;
 
(h)           Holder understands that the Warrant has not been, and the Warrant
Shares issuable upon exercise of the Warrant will not be, registered under the
1933 Act or any state securities laws in reliance on an exemption for private
offerings, and no federal or state agency has made any finding or determination
as to the fairness of this investment or any recommendation or endorsement of
the issuance of the Warrant or the Warrant Shares;
 
(i)           The Warrant and the Warrant Shares that Holder is acquiring will
be solely for Holder’s own account, for investment, and are not being purchased
with a view to or for the resale, distribution, subdivision or fractionalization
thereof.  Holder has no agreement or arrangement for any such resale,
distribution, subdivision or fractionalization thereof;
 
(j)           Holder acknowledges and is aware of the following:
 
(i)           The Company is an entity with a history of losses.  The Warrant
and the Warrant Shares constitute a speculative investment and involve a high
degree of risk of loss by Holder of Holder’s total investment in the Warrant and
the Warrant Shares.
 
(ii)           There are substantial restrictions on the transferability of the
Warrant and the Warrant Shares.  The Warrant is not transferable.  The Warrant
Shares cannot be transferred, pledged, hypothecated, sold or otherwise disposed
of unless they are registered under the 1933 Act or an exemption from such
registration is available and established to the satisfaction of the Company;
Holder has no rights to require that the Warrant Shares be registered; there is
no right of presentment of the Warrant Shares and there is no obligation by the
Company to repurchase any of the Warrant Shares; and, accordingly, Holder may
have to hold the Warrant Shares indefinitely and it may not be possible for
Holder to liquidate Holder’s investment in the Company;
 

-  -
Common Stock Purchase Warrant
243030.02
 
 

--------------------------------------------------------------------------------

 

(iii)           Each certificate issued representing the Warrant Shares shall be
imprinted with a legend that sets forth a description of the restrictions on
transferability of those securities, which legend will read substantially as
follows:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), AND ARE ‘RESTRICTED SECURITIES’ AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE 1933 ACT.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED
TO THE SATISFACTION OF THE COMPANY THROUGH REASONABLE MEANS AS DETERMINED BY THE
COMPANY, INCLUDING AN OPINION OF SELLER’S COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY.”
 
(k)           The Holder shall report all sales of Warrant Shares to the Company
in writing on a form prescribed by the Company.
 
The restrictions described above, or notice thereof, may be placed on the
certificates representing the Warrant Shares purchased pursuant to the Warrant,
and the Company may refuse to issue the certificates or to transfer the shares
on its books unless it is satisfied that no violation of such restrictions will
occur.
 
7.           Adjustment by Stock Split, Stock Dividend, Etc.  If at any time the
Company increases or decreases the number of its outstanding shares of common
stock, or changes in any way the rights and privileges of such shares, by means
of the payment of a stock dividend or the making of any other distribution on
such shares payable in its common stock, or through a stock split or subdivision
of shares, or a consolidation or combination of shares, or through a
reclassification or recapitalization involving its common stock, the numbers,
rights and privileges of the shares of common stock included in the Warrant
shall be in­creased, decreased or changed in like manner as if such shares had
been issued and outstanding, fully paid and nonassessable at the time of such
occurrence, and the Warrant Price shall be correspondingly decreased, increased
or otherwise changed.  Whenever the number or kind of shares comprising the
Warrant Shares or the Warrant Price is adjusted, the Company shall promptly give
written notice and a certificate of the Chief Financial Officer or Chief
Executive Officer of the Company to each Holder of record of the outstanding
Warrant, stating that such an adjustment has been effected and setting forth the
number and kind of shares purchasable and the amount of the then-current Warrant
Price, and stating in reasonable detail the facts requiring such adjustment and
the calculation of such adjustment.
 

-  -
Common Stock Purchase Warrant
243030.02
 
 

--------------------------------------------------------------------------------

 

8.           Reorganization and Reclassification.  In case of any capital
reorganization or any reclassification of the capital stock of the Company while
the Warrant remains outstanding, the Holder of the Warrant shall thereafter be
entitled to purchase pursuant to the Warrant (in lieu of the kind and number of
shares of Common Stock comprising Warrant Shares that such Holder would have
been entitled to purchase or acquire immediately before such reorganization or
reclassification) the kind and number of shares of stock of any class or classes
or other securities or property for or into which such shares of Common Stock
would have been exchanged, converted, or reclassified if the Warrant Shares had
been purchased immediately before such reorganization or reclassification.  In
case of any such reorganization or reclassification, appropriate provision (as
determined by resolutions of the Board of Directors of the Company) shall be
made with respect to the rights and interest thereafter of the Holder of the
Warrant, to the end that all the provisions of this Agreement (including
adjustment provisions) shall thereafter be applicable, as nearly as reasonably
practicable, in relation to such stock or other securities or property.
 
9.           Common Stock to be Received upon Exercise.  Holder understands that
(a) the Company is under no obligation to register the issuance of the Warrant
Shares, and (b) in the absence of any registration, the Warrant Shares cannot be
sold unless they are sold pursuant to an exemption from registration under the
1933 Act.  Holder also understands that with respect to Rule 144, routine sales
of securities made in reliance upon such Rule can be made only in limited
amounts in accordance with the terms and conditions of the Rule, and that in
cases in which the Rule is inapplicable, compliance with either Regulation A or
another exemption under the 1933 Act will be required.  Thus, the Warrant Shares
will have to be held indefinitely in the absence of registration under the 1933
Act or an exemption from registration.
 
Furthermore, the Holder fully understands that issuance of the Warrant Shares
will not be registered under the 1933 Act and that, because the issuance of the
Warrant Shares will not be registered, the Warrant Shares will be issued in
reliance upon an exemption which is available only if Holder acquires such
shares for investment and not with a view to distribution.  Holder is familiar
with the phrase “acquired for investment and not with a view to distribution” as
it relates to the 1933 Act and the special meaning given to such term in various
releases of the Securities and Exchange Commission.
 
10.           Privilege of Ownership.  Holder shall not have any of the rights
of a stockholder with respect to the shares covered by the Warrant except to the
extent that one or more certificates for such shares shall be delivered to him
or her upon exercise of the Warrant.
 
11.           Relationship to Engagement.  Nothing contained in this Agreement
(i) shall confer upon the Holder any right with respect to continuance of
Holder’s engagement by, or affiliation with, or relationship to, the Company, or
(ii) shall interfere in any way with the right of the Company at any time to
terminate the Holder’s engagement by, position or affiliation with, or
relationship to, the Company.
 

-  -
Common Stock Purchase Warrant
243030.02
 
 

--------------------------------------------------------------------------------

 

12.           Notices.  All notices, requests, demands, directions and other
communications (“Notices”) concerning this Agreement shall be in writing and
shall be mailed or delivered personally or sent by telecopier or facsimile to
the applicable party at the address of such party set forth below in this
Section 12.  When mailed, each such Notice shall be sent by first class,
certified mail, return receipt requested, enclosed in a postage prepaid wrapper,
and shall be effective on the fifth business day after it has been deposited in
the mail.  When delivered personal­ly, each such Notice shall be effective when
delivered to the address for the respective party set forth in this Section 12,
provided that it is delivered on a business day and further provided that it is
delivered prior to 5:00 p.m., local time of the party to whom the notice is
being delivered, on that business day; otherwise, each such Notice shall be
effective on the first business day occurring after the Notice is
delivered.  When sent by telecopier or facsimile, each such Notice shall be
effective on the day on which it is sent provided that it is sent on a business
day and further provided that it is sent prior to 5:00 p.m., local time of the
party to whom the Notice is being sent, on that business day; otherwise, each
such Notice shall be effective on the first business day occurring after the
Notice is sent.  Each such Notice shall be addressed to the party to be notified
as shown below:
 
(a)           if to the Company:                                           All
American Pet Company, Inc.
10850 Wilshire Blvd., Suite 350
Los Angeles, California 90024
Attention:  Barry B. Schwartz
(b)           if to the Holder:                                           At the
address set forth on the signature page
of this Agreement
 
Either party may change its respective address for purposes of this Section 12
by giving the other party Notice of the new address in the manner set forth
above.


13.  General Provisions.  This instrument (a) may not be amended nor may any
rights hereunder be waived except by an instrument in writing signed by the
party sought to be charged with such amendment or waiver, (b) shall be construed
in accordance with and governed by the laws of Maryland, and (c) shall be
binding upon and shall inure to the benefit of the parties and their respective
personal representatives and assigns, except as above set forth.  All pronouns
contained herein and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, singular or plural as the identity of the parties
hereto may require.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.


ALL AMERICAN PET COMPANY, INC.




By:/S/ Barry Schwartz                                                      
Name: Barry Schwartz
Title:   CEO


HOLDER


/S/ Lisa Bershan                                                      
Lisa Bershan


242 South Spalding Drive
Beverly Hills, CA 90212

-  -
Common Stock Purchase Warrant
243030.02
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
(To All American Pet Company, Inc.
Common Stock Purchase Warrant)


ALL AMERICAN PET COMPANY, INC.


NOTICE AND AGREEMENT OF EXERCISE OF COMMON STOCK PURCHASE WARRANT


The undersigned hereby exercises its All American Pet Company, Inc. Common Stock
Purchase Warrant dated as of ________, 20__ as to ________ shares of the $.001
par value common stock (the “Warrant Shares”) of All American Pet Company, Inc.
(the “Company”) at a purchase price of $0.17 per share.  Enclosed is payment of
the total exercise price for these Warrant Shares of $________.


The undersigned understands that no Warrant Shares will be issued unless and
until, in the opinion of the Company, there has been full compli­ance with, or
an exemption from, any applicable registration requirements of the Securi­ties
Act of 1933, as amended (the “1933 Act”), any applicable listing requirements of
any securities exchange on which stock of the same class is then listed, and any
other requirements of law or any regulatory bodies having jurisdiction over such
issuance and delivery.  The undersigned hereby acknowledges, represents,
warrants and agrees, to and with the Company as follows:


(a)           The undersigned (“Holder”) is acquiring the Warrant Shares for
investment purposes only and the Warrant Shares that Holder is acquiring will be
held by Holder without sale, transfer or other disposition for an indefinite
period unless the transfer of those securities is subsequently registered under
the federal securities laws or unless an exemption from registration is
available;


(b)           Holder’s overall commitment to investments that are not readily
marketable is not disproportionate to Holder’s net worth and Holder’s investment
in the Warrant Shares will not cause such overall commitments to become
excessive;


(c)           Holder’s financial condition is such that Holder is under no
present or contemplated future need to dispose of any portion of the Warrant
Shares to satisfy any existing or contemplated undertaking, need or
indebtedness;


(d)           Holder has sufficient knowledge and experience in business and
financial matters to evaluate, and Holder has evaluated, the merits and risks of
an investment in the Warrant Shares;


(e)           The address set forth in this Agreement  is Holder’s true and
correct residence, and Holder has no present intention of becoming a resident of
any other state or jurisdiction;


(f)           Holder confirms that all documents, records and books pertaining
to an investment in the Warrant Shares that have been requested by the Holder
have been made available or delivered to Holder.  Holder has obtained or been
given access to all other information concerning the Company that Holder has
requested;



Common Stock Purchase Warrant
Lisa Bershan Employment Warrant Grant
 
 

--------------------------------------------------------------------------------

 

(g)           Holder has had the opportunity to discuss the acquisition of the
Warrant Shares with the Company, to ask questions of, and receive the answers
from, the Company concerning the terms of the investment in the Warrant Shares,
and to receive additional information necessary to verify the accuracy of any
information delivered to Holder, to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense;


(h)           Holder understands that the issuance of the Warrant Shares upon
the exercise of the Warrant has not been registered under the 1933 Act or any
state securities laws in reliance on an exemption for private offerings, and no
federal or state agency has made any finding or determination as to the fairness
of this investment or any recommendation or endorsement of the sale of the
Warrant Shares;


(i)           Holder is acquiring the Warrant Shares solely for Holder’s own
account, for investment, and not with a view to or for the resale, distribution,
subdivision or fractionalization thereof.  Holder has no agreement or
arrangement for any such resale, distribution, subdivision or fractionalization
thereof;


(j)           Holder acknowledges and is aware of the following:


(i)           The Company does not have a material amount of revenues from the
sales of its pet food or from any other source.  Its operations have resulted in
a history of losses.  The Warrant Shares constitute a speculative investment and
involve a high degree of risk of loss by Holder of Holder’s total investment in
the Warrant Shares.


(ii)           There are substantial restrictions on the transferability of the
Warrant Shares.  The Warrant Shares cannot be transferred, pledged,
hypothecated, sold or otherwise disposed of unless they are registered under the
1933 Act or an exemption from such registration is available and established to
the satisfaction of the Company.  There is no right of presentment of the
Warrant Shares and there is no obligation by the Company to repurchase any of
the Warrant Shares.  As a result, Holder may have to hold the Warrant Shares
indefinitely, and it may not be possible for Holder to liquidate Holder’s
investment in the Company.


(iii)           Each certificate issued representing the Warrant Shares shall be
imprinted with a legend that sets forth a description of the restrictions on
transferability of those securities, which legend will read substantially as
follows:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATEHAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “1933 ACT”), AND ARE ‘RESTRICTED SECURITIES’ AS THAT TERM
IS DEFINED IN RULE 144 UNDER THE 1933 ACT.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED
TO THE SATISFACTION OF THE COMPANY THROUGH REASONABLE MEANS AS DETERMINED BY THE
COMPANY, INCLUDING AN OPINION OF SELLER’S COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY.”





Common Stock Purchase Warrant
Lisa Bershan Employment Warrant Grant


 
 

--------------------------------------------------------------------------------

 

Warrant Shares in the amount specified above are to be issued in the name or
names set forth below.






Printed Name of Holder




By:                                                                
Signature




Printed Name and Title


_________________________________
Address
_________________________________
City, State and Zip Code


* * * * *



Common Stock Purchase Warrant
Lisa Bershan Employment Warrant Grant


 
 

--------------------------------------------------------------------------------

 
